Citation Nr: 9908444	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the feet.

2.  Entitlement to service connection for peripheral vascular 
disease

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to July 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1995, a statement of the case was issued in May 
1995, and a substantive appeal was received in June 1995. 

In his June 1995 substantive appeal, the veteran requested a 
personal hearing before the RO.  By an undated statement, 
apparently received by VA in July 1995, the veteran withdrew 
his request for a personal hearing. 


FINDINGS OF FACT

1.  There is no medical diagnosis of current residuals of 
cold injury to the feet.

2.  There is no medical evidence of a link between the 
veteran's peripheral vascular disease and his period of 
active military service, nor is there medical evidence of a 
link between his peripheral vascular disease and his service-
connected pes planus. 

3.  By rating decision in October 1987, the RO denied 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD; the veteran was furnished notice 
of that determination and apprised of appellate rights and 
procedures, but he did not initiate an appeal. 

4.  By rating decision in February 1993, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD; the veteran was furnished notice of that determination 
and apprised of appellate rights and procedures, but he did 
not initiate an appeal.

5.  Evidence received of record since the February 1993 
rating decision is cumulative and is not by itself or in 
conjunction with evidence previously assembled so significant 
that it must be considered to fairly decide the merits of the 
veteran's underlying claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of cold injury to the feet is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for peripheral vascular disease is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The February 1993 rating decision is the most recent 
final determination denying the veteran's underlying claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  38 U.S.C.A. § 7105(c) (West 
1991).

4.  Evidence received since the February 1993 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All of the issues before the Board involve underlying claims 
of entitlement to service connection.  The veteran contends 
that service connection is warranted for residuals of 
frostbite of the feet (which the Board refers to in this 
decision as residuals of cold injury to the feet).  He also 
maintains that his peripheral vascular disease was caused by 
his military service, and it appears that he also contends 
that this disease may be related to his already service-
connected pes planus (flat feet).  It is also asserted that 
new and material evidence has been received to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD. 

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic diseases may be presumed to be service 
connected where manifested to a degree of 10 percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In this regard, secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

However, in reviewing a claim for service connection, the 
initial question is whether the claim is well-grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order for a service connection claim 
to be well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 489, 494-495 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  Savage, 10 Vet. App. at 496.  That evidence must 
be medical, unless it relates to a condition which may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well-grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

1.  Residuals of Cold Injury to the Feet.

The veteran contends that he suffered frostbite of the feet 
when he fell through ice in Germany in about 1949.  For 
purposes of determining whether the veteran's claim is well-
grounded, his assertions as to inservice injury are accepted 
as competent.  Caluza.  

However, after reviewing the evidence in the veteran's claims 
files, the Board must nevertheless conclude that his claim 
based on frostbite or cold injury to the feet is not well-
grounded for lack of any medical diagnosis of any current 
residuals of frostbite or cold injury to the feet.  The 
record included medical diagnoses of pes planus (flat feet) 
for which service connection has already been established.  
The record also includes medical diagnoses of peripheral 
vascular disease which the Board addresses later in this 
decision.  However, there is no medical diagnosis showing 
that the veteran currently suffers from any disability of the 
feet due to frostbite or cold injury.  

The Board recognizes the veteran's contentions regarding the 
incident in Germany in 1949 and accepts as true the fact that 
the incident did occur.  However, the fact that an injury 
occurred is not by itself sufficient to establish a well-
grounded claim.  There must be a medical diagnosis of current 
disability and medical evidence linking that current 
disability to the inservice injury.  Although the veteran may 
feel he suffers symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The Board is unaware of any other statements or testimony 
that would put VA on notice that relevant evidence may exist, 
or could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  38 U.S.C.A. § 5103; 
see McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  The veteran is hereby advised that a medical 
diagnosis of residuals of cold injury to the feet and medical 
evidence linking such a current disability to his period of 
military service is necessary to well-ground this claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

2.  Peripheral Vascular Disease

With regard to the veteran's claim based on peripheral 
vascular disease, the Board finds that the record does in 
fact include medical diagnoses of this disability.  
Therefore, the well-grounded requirement of a medical 
diagnosis of current disability has been met for this claim.  
Epps; Caluza. 

However, what is lacking to well-ground the peripheral 
vascular disease claim is medical evidence of a link or nexus 
between his peripheral vascular disease and his period of 
active military service.  Moreover, to the extent the 
veteran's peripheral vascular disease claim is being advanced 
on the theory of secondary service connection under 38 C.F.R. 
§ 3.310 and Allen v. Brown, 7 Vet.App. 439 (1995), the Board 
also emphasizes that medical evidence of causation is also 
necessary to well-ground a secondary service connection 
claim.  See generally Reiber v. Brown, 7 Vet.App. 513 (1995). 

First of all, there is no medical evidence of a continuity of 
symptomatology from service to establish a link to service.  
In this regard, service medical records, including SGO 
records are silent as to any diagnosis of a vascular disorder 
of the lower extremities.  In fact, on separation examination 
in July 1952, the veteran's vascular system was clinically 
evaluated as normal and (except for pes planus), his feet 
were also clinically evaluated as normal.  Summaries of VA 
hospitalizations in February through March 1953 and in March 
through April 1955 are likewise silent as to any diagnosis of 
a vascular disorder of the lower extremities.  VA outpatient 
clinical records reflect a diagnosis of peripheral vascular 
disorder, beginning in November 1993, but are silent as to 
the etiology or onset of that disorder.  

Secondly, there is no medical opinion suggesting any link 
between any continuity of symptoms reported by the veteran 
and his peripheral vascular disease.  Finally, there is no 
medical evidence or opinion suggesting any link between the 
veteran's peripheral vascular disease and his service-
connected pes planus, including by aggravation.  The Board 
also points out here that to the extent that the veteran's 
peripheral vascular disease claim may overlap in a medical 
sense with his cold injury to the feet claim, there is no 
medical evidence suggesting that his peripheral vascular 
disease is the result of or a residual of cold injury to the 
feet. 

As already noted, medical evidence is necessary to establish 
a nexus to service for well-grounded purposes.  The veteran's 
lay statements are not competent for such purpose.  Espiritu.  
Accordingly, without medical evidence of causation, the Board 
must find the peripheral vascular disease claim to also be 
not well-grounded.  The Board is unaware of any evidence 
which might be available to establish such a nexus, and the 
Board further views its discussion sufficient to inform the 
veteran that medical evidence of causation is necessary to 
well-ground his peripheral vascular disease claim.  


3.  An Acquired Psychiatric Disability, to Include PTSD.

The Board's analysis of the final issue differs somewhat from 
its approach to the cold injury and peripheral vascular 
disease issues since the record shows that the veteran's 
psychiatric disability claim is the subject of prior final 
decisions.  Specifically, an October 1987 rating decision 
denied entitlement to service connection for PTSD, and 
language in that determination makes it clear that the RO 
considered other acquired psychiatric disorders as well, but 
found no basis for service connection.  The veteran was 
notified of that determination and advised of appellate 
rights and procedures, but he did not initiate an appeal with 
a notice of disagreement.  Accordingly, that rating decision 
became final.  38 U.S.C.A. § 7105(c).  

The Board also notes that an attempt to reopen his claim was 
denied by rating decision in February 1993 on the basis of no 
new and material evidence.  Although notified of that 
decision and of appellate rights and procedures, he also did 
not appeal from that decision.  The February 1993 rating 
decision also became final.  38 U.S.C.A. § 7105(c).  The 
February 1995 rating decision from which this appeal arises 
again found no basis to reopen his claim. 

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  When a veteran seeks to reopen a final decision based 
on new and material evidence, a three-step analysis must be 
applied.  Elkins v. West, No. 97-1534 (U.S. Vet. App. February 
17, 1999); Winters v. West, No. 97-2180 (U.S. Vet. App. 
February 17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995).  Third, if the claim is found to be 
well-grounded, then the merits of the claim may be evaluated 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the February 1993 rating 
decision.

Evidence received of record since the February 1993 rating 
decision includes a statement submitted in October 1994 in 
which the veteran described several incidents in service 
which he alleged were stressors which caused a "nervous 
condition," to include PTSD.  Newly received evidence also 
includes various medical records documenting continuing 
treatment for psychiatric problems, including depression.  

However, evidence of record in February 1993 included 
statements from the veteran regarding claimed stressors 
during service as well as medical records showing treatment 
for depression, a personality disorder, dementia, and alcohol 
abuse.  Therefore, the evidence received since February 1993 
must be viewed as cumulative of evidence already of record.  
This evidence adds nothing significant to the record that was 
not already of record.  With regard to the PTSD aspect of the 
veteran's claim, the Board notes that the record as of 
February 1993 did not include any medical diagnosis of PTSD, 
and the record still does not contain a medical diagnosis of 
PTSD.  

In sum, the Board is unable to find that any evidence 
received since February 1993 is, by itself or in connection 
with evidence already of record, so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.  The newly received evidence is therefore not new and 
material, and the veteran's psychiatric disability claim has 
therefore not been reopened.  

The Board also notes that even if it were to consider the 
newly received evidence to be new and material, the veteran's 
claim would still be not well-grounded under 38 U.S.C.A. 
§ 5107(a), Epps and Caluza.  As already mentioned, with 
regard to the PTSD aspect of his claim, there is no medical 
diagnosis of PTSD.  With regard to his claim as it pertains 
to acquired psychiatric disability (other than PTSD), there 
is no medical evidence of a nexus to service.  

The Board views the above discussion as sufficient to apprise 
the veteran of the type of evidence necessary to reopen his 
claim as well as the type of evidence necessary to render it 
a well-grounded claim.  


ORDER

The veteran's claims of entitlement to service connection for 
cold injury to the feet and for peripheral vascular disease 
are not well-grounded.  New and material evidence has not 
been received to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD.  The appeal is denied as to all issues. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


- 9 -


- 3 -


